DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received May 2, 2022 are acknowledged.

Claims 1, 2, 7, 8, 14 and 15 have been canceled.
Claims 3-6, 9-13, and 16 have been amended.
Claims 19 and 20 have been added.
Claims 3-6, 9-13, and 16-20 are pending in the instant application.

Claims 12, 13, and 16-18 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed September 15, 2021.


Claims  3-6, 9-11, 19, and 20 are under examination as they read upon antibodies that comprise the elected anti-FX single domain VHH species of SEQ ID NO:10.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 6, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has broadly claimed antibodies that have the functional property of binding to blood coagulation factor X at an epitope encompassing a specific dipeptide sequence in conjunction with the functional property making FX more prone to proteolysis by  FIXa.  Given that activated factor IX (i.e. FIXa) cleaves factor X to generate activated factor X (i.e. FX to FXa) the functional property of “making FX more prone to proteolysis by  FIXa” is simply another way of saying “promoting factor X activation”.  See also page 7 of the instant specification.  All claims except claim 6 are devoid of any specific structure which must be present within the claimed antibody that gives rise to the recited functional activities.  To support such breadth, the specification discloses generating VHH from a llama and an alpaca immunized with factor X (see page 38 of the specification).  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163.  In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.  
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111. 
The above is true because knowledge of a given antigen provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to be reasonably representative of the breadth of the genus of antibodies that bind the given antigen.  Thus, identification of an epitope within an antigen that is bound by a prototypic antibody, such as the epitopes recited in claims 3 and 4, is insufficient to describe the structure of antibodies that bind to this epitope.
As per applicant’s claim amendments received May 2, 2022, the claimed antibodies no longer encompass conventional antibodies that have six CDRs as discussed above and instead are limited to immunoglobulin single variable domains, a class of antibodies typically derived from camelid heavy chain antibodies (VHH) which are distinct in that they comprise only a single polypeptide chain, and thus only have 3 CDRs which are responsible for antigen binding (see for example pages 12-13 of the instant specification). However, the majority of antigen contacts for such VHH are still found within the CDRs (Ghahroudi et al., see entire document). Note that except for claim 6, no information about the sequence of the CDRs present in the claimed antibodies are recited.  Thus, for such claims there is no correlation between structure and the recited functions for the claimed antibodies, and the VHH isolated by applicant as part of the working examples are not reasonably representative of all the possible structures which can bind factor X at the recited epitope given the literally astronomical numbers of antibodies that can be generated to any given epitope sequence as discussed supra.
It is noted that claim 6 does recite structural features, specifically that the claimed single domain antibody must be at least 90% identical to SEQ ID NO:8, 9, 10, 11, 54, 55, 56, or 57 but places no limits upon where such changes can occur.  Thus the changes relative to the reference sequence reasonably can occur within the CDRs, which as discussed above are the very structures typically accepted in the art as being correlated with the function of antigen binding.  It should be pointed out that no mutagenesis data concerning the VHH isolated from immunized camelids appears to have been disclosed.          
As such, the while the instant specification discloses a limited number of species which have the recited functional properties, the breath of structures encompassed by the instant claims is much broader than those of the working examples.  As discussed supra, identifying an antibody based upon what it binds rather than what it is (i.e. its sequence/structure, such as a full length VHH) has generally been found to be insufficient to provide written description of the antibody in question. 
 Therefore, in view of the facts that the VHH constructs disclosed by applicant are not representative of the breadth of structures encompassed by the instant claims and the fact that identification of an epitope bound by a reference antibody does not provide a description of all possible antibody structure that bind said epitope, skilled artisans would reasonably conclude that applicants were not in possession of the full genus antibodies at the time the instant application was filed.

Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.  Applicant argues that claim 3 has been amended to be independent and add additional identifying characteristics to the claimed antibodies.  Applicant also asserts that the specification discloses a representative number of species that have been reduced to practice which lie within the claimed genera.  Applicant further argues that the percent identity limitation of claim 6 in combination with the functional requirement of making FX prone to proteolysis by FIXa places limits upon where changes to the reference biological sequences can occur.  Applicant also argues that many of the recited biological reference sequences, when subjected to pairwise comparison, are more than 90% identical, and therefore apparently applicant believes that any sequence 90% or more identical will necessarily have the recited functional properties.  
These arguments have been considered and are not persuasive.  Apart from claim 6, none of the claims in question are limited to any particular biological sequence.  While the instant claims aggregate many functional properties, the claimed products are still described only by what they do, such as binding a particular epitope and promoting proteolysis, rather than indicating what they are, such as their biological sequence, and the rejection clearly indicates that in the antibody arts, wildly different antibody sequences can give rise to the same functional properties, such as binding a given epitope, and that knowledge of any one particular sequence/structure does not provide meaningful insight into other structures which share the same functional properties.  Applicant appears to argue that no structure is needed since in applicant’s opinions the camelid sequences obtained from the working examples are representative.  It should be noted that the claims simply recite “single domain antibody”, and such a term encompasses structurally disparate things like shark VNAR which comprise a single antigen binding domain (see for example Barelle et al., particularly Figure 1) but which interact with antigen involving surface lops in a manner distinct from that of mammalian antibodies (see for example page 244 as well as section 2.2.2 beginning on page 246 of Barelle, Stanfield et al. (see entire document, particularly the abstract and the left column of page 359), and Juma et al. (see entire document, particularly the abstract, Figures 1 and 2, and page 3 of 13)).  Thus, the disclosed camelid sequences cannot reasonably be said to be representative of everything disclosed by the specification as being encompassed by “single domain antibodies”, and note that even if for the sake of argument the claims were limited to camelid VHH specifically, the disclosed sequences still reasonably would not be representative as those structures do not appear to provide insight into other potential antibody sequences, and as discussed in the rejection of record, then number of antibodies that can be generated against a target antigen is extremely large and extremely diverse in sequence and structure.  With regard to claim 6, while applicant is correct that the claims require some structure, the problem is that the actual structure which reasonably is correlated with the recited functions, i.e. the structure of the CDR regions, is not required to be conserved as the blanket percent identity limitation allows for changes anywhere along the recited reference sequence.  Given that the recited VHH sequences are 120 residues or so in length, 90% identity allows for about 12 mutations to occur relative to the reference sequence.  As evidenced by the enclosed sequence alignments, most of the sequence identity among VHH occur in framework regions which are not directly responsible for antigen binding as an alignment of SEQ ID NO:10 of the instant specification to SEQ ID NO:8 of the instant specification, as well as a VHH that binds aggrecan and a VHH that binds LRP5/LRP6 all show comparable levels of percent identity, with vastly difference sequences present in the CDRs which is unsurprising as it is the CDRs and not the framework sequences which are primarily responsible for antigen binding functions.  Given that claim 6 does not exclude changes to the CDRs, i.e. the very structures that give rise to the recited function of binding, it is not clear how or why artisans would “comprehend that such limitation together with the percentage identity to a reference sequence provides a boundary of the claim scope, thus places limits upon where such changes occur” (see the bottom of page 8 of the 5/2/22 response).   Applicant is reminded that the claims are limited by what they actually recite, not what applicant has argued.  In the absence of explicit language which does not permit sequence alterations in the CDR regions, such mutations very much are within the remit of the claim even though it does not reasonably appear that such random mutagenesis to the structure responsible for the recited functional properties allows for maintenance of said functional properties.  Therefore, there is not a reasonable correlation between the structure required by claim 6 and the functional properties that are recited as being present.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 2, 6, 10, and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s claim amendments received as part of the May 2, 2022 response which adequately address the issues raised in the prior office action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1-4 and 7-11 under 35 U.S.C. 102(a)(1) as being anticipated by Igawa et al. (US 9,334,331) has been withdrawn in view of applicant’s claim amendments received may 2, 2022.
Specifically, the independent claim has been amended to require that the claimed antibodies are single domain antibodies, and the anti-FX antibodies disclosed by Igawa et al. contain paired VH and VL domains.
  


Claims 5, 19, and 20 are allowable.
Single domain antibodies which comprise the recited SEQ ID numbers or those containing all three CDRs of said SEQ ID numbers appear to be novel and non-obvious relative to the prior art.  Single domain antibodies comprising the recited sequences are disclosed in the working examples and thus have been shown by applicant to have the recited functional properties, and reasonably could be made by ordinary artisans using routine recombinant molecular biology techniques.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/           Primary Examiner, Art Unit 1644